721 N.W.2d 225 (2006)
Marilyn GALENSKI, Plaintiff-Appellant/Cross-Appellee,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellee/Cross-Appellant.
Docket No. 131312. COA No. 255604.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the May 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is therefore moot and is DENIED.